Appeal from judgment rendered dissolving a temporary restraining order issued by his Honor, Rountree, J., enjoining the defendants, the board of county commissioners of Pender County, from appointing registrars and judges of election to conduct an election which had previously been called to be held 2 November, 1915.
The plaintiffs appealed.
It has been properly brought to the attention of the Court that since the pendency of this appeal here an election under the *Page 763 
statute for the purpose of determining whether the county shall continue a public fence has been held, and that the proposition failed to carry. There is nothing now before the Court to determine. To issue an injunction under the circumstances would be futile.
The appeal is dismissed.